Citation Nr: 0729314	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of traumatic 
injury, to include a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1957 to 
April 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by a February 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an April 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.

A July 11, 2007 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In July 
2007, the veteran responded that he had no further evidence 
to submit and requested that adjudication of his claim 
proceed after his representative had the opportunity to 
review and submit additional argument in support of his 
claim.  


FINDING OF FACT

The evidence of record demonstrates that any residuals of a 
traumatic injury, to include a cervical spine disability, are 
not related to active service.


CONCLUSION OF LAW

Residuals of traumatic injury, to include a cervical spine 
disability, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for residuals of traumatic injury, to 
include a cervical spine disability, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to the initial adjudication and re-
adjudication of the veteran's claim, February 2002 and March 
2003 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Although VA did not advise the 
veteran to submit alternative forms of evidence to support 
his claim, such as corroboration in the form of buddy 
statements, the veteran exhibited actual knowledge of this 
option in a July 2005 statement in which he stated that two 
witnesses refused to provide statements.  Washington v. 
Nicholson, 19 Vet. App. 362, 370 (2005) (noting that when VA 
is unable to locate a veteran's records, it must advise him 
to submit alternative forms of evidence to support his 
claim).

The veteran's available service personnel records, VA medical 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center (NPRC) indicated in 
September 2000 that the veteran's service medical records 
were not obtainable and were presumed destroyed in a 1973 
fire.  Because the veteran's service medical records are 
presumed destroyed, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  Ussery v. Brown, 8 
Vet. App. 64, 68 (1995).  Similarly, case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996). 

VA's duty to assist includes providing a medical examination 
when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006), the Court found that a VA medical examination 
was required to adjudicate a claim for service connection 
where there was a current disability, the Board found 
credible evidence of an inservice injury, the medical 
opinions of record noted that the current disability could 
have been caused by the inservice injury, and the Board did 
not find that the veteran's lay testimony regarding 
continuity of symptomatology was not credible.  However, this 
case is distinguishable from McLendon because the credible 
evidence of record does not establish an inservice event.  
The veteran has asserted that during service, he was hit in 
the face by a spare tire of a 3/4 ton truck that knocked him 
about 30 feet.  In a July 1996 private medical record, the 
veteran reported he had injured his neck in an inservice 
motor vehicle accident.  In a September 2002 letter, a 
private physician stated that the veteran was involved in a 
military accident in which he received a neck injury.  In a 
February 2003 VA medical record, the veteran reported an 
inservice accident where he was blown 30 feet, was 
unconscious for a long time, and was subsequently 
hospitalized.  In a July 2005 lay statement, the veteran 
noted that there were witnesses to the accident, but that 
they refused to provide statements.  Although the veteran is 
competent to provide testimony regarding events during active 
service, the Board does not find the veteran's statements 
credible to support a finding of an inservice event.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements); see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (noting that competent lay 
testimony is limited to that which the lay person has 
actually observed and is within the realm of personal 
knowledge).  The entirety of the evidence of record does not 
support the veteran's assertion:  there are no corroborating 
buddy statements or lay statements from family or friends 
regarding the alleged inservice accident and the medical 
evidence of record for over 30 years after service discharge 
does not indicate any residuals of a traumatic injury, to 
include cervical spine complaints or treatment.  Buchanan, 
451 F.3d at 1336 (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Accordingly, because the Board finds that the evidence of 
record does not establish an inservice event, no medical 
examination was required.  

There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted above, the veteran's service medical records are 
presumed destroyed by a 1973 fire at the NPRC.

In private medical records from April 1994, the veteran 
reported cervical pain with upper extremity weakness, 
numbness, and tingling.  The veteran reported that he had had 
these symptoms for some time and that they were progressive, 
but could not provide a time frame for when they began.  
Testing showed cord compression with cervical spondylosis.  
May 1994 private records show that after the cervical 
discectomy and fusion, the veteran had a hematoma, developed 
myeloradiculopathy of the cervical spine, and required a 
posterior decompression laminectomy.  A May 1994 x-ray showed 
the veteran was status-post cervical fusion.  In a July 1994 
private record, the veteran was seen for follow-up.  The 
prior medical history included a motor vehicle accident in 
1958 in the Army.  In private medical records from October 
1994, December 1995, July 1996, August 1998, August 1999, 
December 2000, and October 2001, the veteran was seen for 
follow-up.

In a September 2002 letter, a private physician stated that 
the veteran was involved in a 1958 military accident that 
injured the veteran's neck.  Subsequently, the veteran had 
surgery for cervical disc rupture which resulted in nerve 
damage.  The physician opined that based on the history and 
evidence, the cervical disc rupture was related to the 1958 
injury.  

In a February 2003 VA medical record, the veteran reported 
numbness in his arms since the cervical fusion.  The veteran 
reported that his problems started when he had an accident in 
service and was blown over 30 feet, was unconscious for some 
time, and was hospitalized.  The current diagnosis was 
cervical radiculopathy.

Private medical records from January 2004 through October 
2005 indicated various lumbar and cervical spine complaints, 
diagnoses, treatment, and surgeries.  In October 2005, a 
private physician diagnosed cervical spondylosis.  


In a July 2005 lay statement, the veteran reported that he 
had an inservice injury for which he was hospitalized when he 
was hit in the face by a spare tire of a 3/4 ton truck, which 
knocked him about 30 feet in the air.  He reported that after 
service discharge, he had neck trouble and numbness in his 
hands.  He also stated that there were two witnesses to the 
accident but that they refused to provide statements.

Social Security Administration records indicate the veteran 
reported that his symptoms began in April 1994.  He reported 
that he worked as a heavy equipment operator from 1973 to 
1994.  

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of a traumatic 
injury, to include a cervical spine disability.  There is a 
currently diagnosed cervical spine disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But, as noted above, the evidence 
of record does not establish an inservice event or injury.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Although the veteran is competent to provide 
testimony regarding events during active service, the Board 
does not find the veteran's statements credible to support a 
finding of an inservice event.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board 
is obligated to determine the credibility of lay statements); 
see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(noting that competent lay testimony is limited to that which 
the lay person has actually observed and is within the realm 
of personal knowledge).  The entirety of the evidence of 
record does not support the veteran's assertion:  there are 
no corroborating buddy statements or lay statements from 
family or friends regarding the alleged inservice accident 
and the medical evidence of record for over 30 years after 
service discharge does not indicate any residuals of a 
traumatic injury, to include cervical spine complaints or 
treatment.  Buchanan, 451 F.3d at 1336 (noting that the 
absence of contemporaneous medical documentation may go to 
the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  In addition, the evidence of 
record does not demonstrate that the current disability is 
related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  A cervical spine disability was 
first diagnosed in 1994, well over 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Although a private 
examiner opined that the veteran's current cervical spine 
disability was related to the inservice incident, the Board 
does not find the opinion probative because the examiner did 
not have access to the claims file, the opinion was not 
supported by any clinical findings or medical rationale, the 
opinion did not discuss the lack of treatment or prior 
medical findings since service discharge, and the examiner 
did not explain his understanding of the inservice injury.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) (finding that 
although the Board may not ignore a medical opinion, it is 
certainly free to discount the credibility of a physician's 
statement); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (holding that the failure of the physician to provide 
a basis for an opinion goes to the weight or credibility of 
the evidence).  The veteran's testimony that an inservice 
injury caused his cervical spine disability is not competent 
to establish such a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  The other post-service notations of an 
inservice cervical spine injury in the medical records do not 
verify or support the veteran's assertion.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account does not 
serve to verify the occurrences described).  Accordingly, 
service connection for residuals of a traumatic injury, to 
include a cervical spine disability, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for residuals of traumatic injury, to 
include a cervical spine disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


